Judge Davidge
delivered the opinion of the Court.*
THIS is a writ of error to reverse a judgment rendered in the Montgomery circuit court on a scire facias. It appears from the face of the scire facias, that the amount of the judgment sought to be reversed, is $19 30J cents, only.
By the act of assembly re-organizing the court of appeals, (Session Acts of 1824, p. 48, § 16,) it is declared, that “ the said supreme court shall not have or take jurisdiction” to hear, affirm or reverse, among other cases enumerated, '•'any case where the value in controversy is of less value than twenty dollars, exclusive of costs.”
Because, therefore, the writ of error is prosecuted in a case of which this court has no jurisdiction, it must be quashed.

 Absent, Ch. J. Barry.